The plaintiff's injury did not arise out of and in the course of his employment by either one of the corporate defendants. He was engaged at the time in putting chains on the wheels of a pleasure car belonging to the principal executive officer of two of the defendant corporations, but there is nothing to show that the car had been used in or about the business of either corporation, or that it was intended to be so used on this particular occasion. On the contrary, the finding is that the day of the accident was a holiday, and that the defendant Downs was intending to take a trip to New Haven and because of the weather conditions requested the plaintiff to put on these chains. If the plaintiff was before that time in the performance of his duties as janitor of the Trust Company's building, he had turned aside from that employment. The finding of facts makes it clear that both Gibbs and Downs treated services of this kind as rendered to Downs as an individual, and for his personal accommodation. *Page 490 
Upon the facts stated, neither of the corporate defendants can be held liable.
The next question is whether the facts show a contract of employment between Downs and Gibbs. We think not. On the findings in this case it is hard to see how Gibbs could recover the reasonable value of his services in an action at law against Downs: whether the action was brought on the theory of a continuing contractual relation, or on the theory that each request for and performance of service constituted a separate employment. The finding negatives the idea of any agreement to pay on Downs' part. And it is perfectly reasonable that Gibbs should voluntarily render occasional services of the kinds described to the representative of his corporate employers, without intending to subject him to any pecuniary obligation, but should be satisfied with the probability of receiving what the Commissioner describes as "presents or tips."
The relation thus outlined in the finding is a not uncommon one where occasional services are rendered in the hope of receiving compensation, and accepted with the intention of making compensation; but where no basis of contract can be found because the parties have preferred to deal with each other on a social rather than a business footing, and to treat both service and reward as voluntarily given.
The Superior Court is advised to render judgment affirming the order of the Commissioner and dismissing the appeal.
   No costs will be taxed in this court.
In this opinion the other judges concurred.